Exhibit 10.3

 

AMENDED AND RESTATED

CHANGE OF CONTROL AGREEMENT

 

On April 30, 2008, Ulric E. Cote (the “Employee”) and Conceptus, Inc., a
Delaware corporation (the “Company”) entered into a Change of Control Agreement
(the “Prior Agreement”), and the Company and the Employee wish to amend and
restate the Prior Agreement in its entirety, effective as of this 9th day of
September, 2008 (the “Effective Date”), pursuant to the terms and conditions set
forth in this Amended and Restated Change of Control Agreement (the
“Agreement”).

 

RECITALS

 

A.                                   It is expected that another company or
other entity may from time to time consider the possibility of acquiring the
Company or that a change of control may otherwise occur, with or without the
approval of the Company’s Board of Directors (the “Board”).  The Board
recognizes that such consideration can be a distraction to the Employee, an
executive officer or director-level employee of the Company, and can cause the
Employee to consider alternative employment opportunities.  The Board has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication and objectivity of
the Employee, notwithstanding the possibility, threat or occurrence of a Change
of Control (as defined below) of the Company.

 

B.                                     The Board believes that it is in the best
interests of the Company and its stockholders to provide the Employee with an
incentive to continue his or her employment with the Company.

 

C.                                     The Board believes that it is imperative
to provide the Employee with certain benefits upon a Change of Control and,
under certain circumstances, upon termination of the Employee’s employment in
connection with a Change of Control, which benefits are intended to provide the
Employee with financial security and provide sufficient income and encouragement
to the Employee to remain with the Company notwithstanding the possibility of a
Change of Control.

 

D.                                    To accomplish the foregoing objectives,
the Board of Directors has directed the Company, upon execution of this
Agreement by the Employee, to agree to the terms provided in this Agreement.

 

E.                                      Certain capitalized terms used in the
Agreement are defined in Section 4 below.

 

AGREEMENT

 

In consideration of the mutual covenants contained in this Agreement, and in
consideration of the continuing employment of Employee by the Company, the
parties agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       AT-WILL EMPLOYMENT.  The Company and
the Employee acknowledge that the Employee’s employment is and shall continue to
be at-will, as defined under applicable law.  If the Employee’s employment
terminates for any reason, including (without limitation) any termination prior
to a Change of Control, the Employee shall not be entitled to any payments or
benefits, other than as required under applicable law or as provided by this
Agreement, or as may otherwise be available in accordance with the terms of the
Company’s then existing employee plans and written policies in effect at the
time of termination.  The terms of this Agreement shall terminate upon the
earliest of (i) the date on which Employee ceases to be employed as an executive
officer or director-level employee of the Company; (ii) the date that all
obligations of the parties hereunder have been satisfied, or (iii) two (2) years
after a Change of Control.  A termination of the terms of this Agreement
pursuant to the preceding sentence shall be effective for all purposes, except
that such termination shall not affect the payment or provision of compensation
or benefits on account of a termination of employment occurring prior to the
termination of the terms of this Agreement.

 

2.                                       EQUITY AWARDS.

 

(a)                                  HOSTILE TAKEOVER.  Subject to Sections 5
and 6 below, in the event of a Hostile Takeover and regardless of whether the
Employee’s employment with the Company is terminated in connection with the
Hostile Takeover, each stock option, stock appreciation right, restricted stock
award, restricted stock unit award or other equity-based award with respect to
the Company’s securities (collectively the “Equity Awards”) held by the Employee
shall become fully vested and/or immediately exercisable, as applicable,
immediately prior to the consummation of the transaction and with respect to the
Equity Awards which are in the form of stock options or stock appreciation
rights, shall be exercisable to the extent so vested in accordance with the
provisions of the agreement and plan pursuant to which such Equity Awards were
granted.

 

(b)                                 CHANGE OF CONTROL.  Subject to Sections 5
and 6 below, in the event of a Change of Control and regardless of whether the
Employee’s employment with the Company is terminated in connection with the
Change of Control, each Equity Award held by the Employee shall become vested
and/or immediately exercisable immediately prior to the consummation of the
transaction as to one hundred percent (100%) of the shares subject to such
Equity Award that have not otherwise vested as of such date.  The shares subject
to each Equity Award that remain unvested as of the effective date of the
transaction shall thereafter vest at the same rate (that is, the same number of
shares shall vest during each vesting period) that was in effect prior to the
Change of Control, and shall accordingly vest over a period that is one-half of
the total vesting period that would otherwise be then remaining under the terms
of the agreement pursuant to which each such Equity Award was granted, subject
to any acceleration based on the subsequent attainment of performance targets.

 

3.                                       CHANGE OF CONTROL.

 

(a)                                  TERMINATION FOLLOWING A CHANGE OF CONTROL. 
Subject to Sections 5 and 6 below, if the Employee’s employment with the Company
is terminated at any

 

2

--------------------------------------------------------------------------------


 

time within two (2) years after a Change of Control, then the Employee shall be
entitled to receive severance benefits as follows:

 

(i)                                     VOLUNTARY RESIGNATION.  If the Employee
voluntarily resigns from the Company (other than as an Involuntary Termination
(as defined below) or if the Company terminates the Employee’s employment for
Cause (as defined below)), then the Employee shall not be entitled to receive
severance payments under this Agreement.  The Employee’s benefits will be
terminated under the Company’s then existing benefit plans and policies in
accordance with such plans and policies in effect on the date of termination or
as otherwise determined by the Board of Directors of the Company.

 

(ii)                                  INVOLUNTARY TERMINATION.  If the
Employee’s employment terminates as a result of an Involuntary Termination other
than for Cause and the termination constitutes a separation from service within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations promulgated thereunder, including Treasury
Regulation Section 1.409A-1(h) (a “Separation from Service”), the Employee shall
be entitled to receive the following benefits:

 

(A)                              severance payments during the period from the
date of the Employee’s Separation from Service until the date 18 months after
the effective date of the termination (the “Severance Period”) equal to the
salary which the Employee was receiving immediately prior to the Change of
Control, which payments shall be paid during the Severance Period in accordance
with the Company’s standard payroll practices;

 

(B)                                monthly severance payments during the
Severance Period equal to 1/12th of the Employee’s “target bonus” (as defined
below) for the fiscal year in which the termination occurs (or the most recent
fiscal year for which a cash target bonus was determined if a cash target bonus
has not yet been determined for the fiscal year in which the termination
occurs).  For purposes of this Agreement, the term “target bonus” shall mean a
cash bonus equal to the Employee’s base salary in effect immediately prior to
the Change of Control multiplied by that percentage of such base salary that is
prescribed by the Company under its Officer Incentive Plan as the percentage of
such base salary payable to the Employee as a cash bonus if the Company pays
bonuses at one-hundred percent (100%) of its operating plan;

 

(C)                                continuation of all health and life insurance
benefits through the end of the Severance Period substantially identical to
those to which the Employee was entitled immediately prior to the termination,
or to those being offered to officers of the Company, or a successor
corporation, if the Company’s benefit programs are changed during the Severance
Period;

 

(D)                               full and immediate vesting of each Equity
Award held by the Employee on the date of termination so that each such Equity
Award which is a stock option or a stock appreciation right shall be exercisable
in full and all shares subject to other Equity Awards shall be fully vested on
the termination date in accordance with the provisions of the agreement and plan
pursuant to which such Equity Awards were granted; and

 

3

--------------------------------------------------------------------------------


 

(E)                                 outplacement services with a total value not
to exceed $15,000, provided that such outplacement benefits shall end not later
than the last day of the second calendar year that begins after the date of the
Employee’s Separation from Service.

 

(iii)                               INVOLUNTARY TERMINATION FOR CAUSE.  If the
Employee’s employment is terminated for Cause, then the Employee shall not be
entitled to receive severance payments under this Agreement.  The Employee’s
benefits will be terminated under the Company’s then existing benefit plans and
policies in accordance with such plans and policies in effect on the date of
termination.

 

(b)                                 TERMINATION APART FROM A CHANGE OF CONTROL.

 

(i)                                     In the event the Employee’s employment
terminates for any reason, either prior to the occurrence of a Change of Control
(other than an Anticipatory Termination) or after the two year period following
the effective date of a Change of Control, then the Employee shall not be
entitled to receive any severance payments under this Agreement.  The Employee’s
benefits will be terminated under the terms of the Company’s then existing
benefit plans and policies in accordance with such plans and policies in effect
on the date of termination or as otherwise determined by the Board of Directors
of the Company.

 

(ii)                                  Notwithstanding anything contained in this
Agreement to the contrary, if the Employee’s employment is terminated as a
result of an Anticipatory Termination, then (A) the Employee shall be entitled
to the severance payments and benefits described in Section 3(a)(ii) and the
Severance Period shall commence on the date of the Hostile Takeover or Change of
Control, (B) for purposes of determining the amount of the severance benefits
described in Sections 3(a)(ii)(A) and (B), the payments shall be based on the
salary which the Employee was receiving immediately prior to the date of his or
her termination of employment, and (C) in no event shall this
Section 3(b)(ii) create an extension of the exercise period of an Equity Award
which is a stock option or stock appreciation right beyond the earlier of the
latest date upon which the Equity Award could have expired by its original terms
under any circumstances or the tenth (10th) anniversary of the original date of
grant of the Equity Award.

 

(c)                                  CODE SECTION 409A.  Notwithstanding any
provision to the contrary in the Agreement, if the Employee is deemed by the
Company at the time of his or her Separation from Service to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent
delayed commencement of any portion of the termination benefits to which the
Employee is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of the Employee’s termination benefits shall not be provided to the Employee
prior to the earlier of (i) the expiration of the six-month period measured from
the date of the Employee’s Separation from Service with the Company or (ii) the
date of the Employee’s death.  Upon the first business day following the
expiration of the applicable Code Section 409A(a)(2)(B)(i) deferral period, all
payments deferred pursuant to this Section 3(c) shall be paid in a lump sum to
the Employee (or the Employee’s estate or beneficiaries), and any remaining
payments due under the Agreement shall be paid as otherwise provided herein. 
For purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), the Employee’s
right to receive

 

4

--------------------------------------------------------------------------------


 

the installment payments payable pursuant to this Agreement (the “Installment
Payments”) shall be treated as a right to receive a series of separate payments
and, accordingly, each Installment Payment shall at all times be considered a
separate and distinct payment.

 

4.                                       DEFINITION OF TERMS.  The following
terms referred to in this Agreement shall have the following meanings:

 

(a)                                  ANTICIPATORY TERMINATION.  “Anticipatory
Termination” shall mean a termination of the Employee’s employment prior to a
Change of Control (other than a termination for Cause) which is determined to
(i) be at the request of a third party who has indicated an intention or taken
steps reasonably calculated to effect a Hostile Takeover or Change of Control
and who subsequently effectuates a Hostile Takeover or Change of Control  or
(ii) have otherwise occurred in connection with, or in anticipation of, a
Hostile Takeover or Change of Control which actually occurs, and in either
(i) or (ii), such Hostile Takeover or Change of Control constitutes a change in
the ownership or effective control of the Company or a change in the ownership
of a substantial portion of the assets of the Company, as described in Treasury
Regulation Section 1.409A-3(i)(5).

 

(b)                                 CHANGE OF CONTROL.  “Change of Control”
shall mean the occurrence of any of the following events:

 

(i)                                     OWNERSHIP.  Any “Person” (as such term
is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Act”) in one or more related transactions is or becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s outstanding voting
securities without regard to whether the Board has approved such acquisition(s).

 

(ii)                                  MERGER/SALE OF ASSETS.  A merger or
consolidation of the Company whether or not approved by the Board of Directors
of the Company, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

(iii)                               CHANGE IN BOARD COMPOSITION.  A change in
the composition of the Board of Directors of the Company, as a result of which
fewer than a majority of the directors are Incumbent Directors.  “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the Effective Date or (B) are elected, or nominated for election, to the
Board of Directors of the Company with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company).

 

5

--------------------------------------------------------------------------------


 

(c)                                  CAUSE.  “Cause” shall mean (i) gross
negligence or willful misconduct in the performance of the Employee’s duties to
the Company where such gross negligence or willful misconduct has resulted or is
likely to result in substantial and material damage to the Company or its
subsidiaries, (ii) repeated unexplained or unjustified absence from the Company,
(iii) a material and willful violation of any federal or state law;
(iv) commission of any act of fraud with respect to the Company; or
(v) conviction of a felony or a crime involving moral turpitude causing material
harm to the standing and reputation of the Company, in each case as determined
in good faith by the Board of Directors of the Company.

 

(d)                                 HOSTILE TAKEOVER.  “Hostile Takeover”  shall
mean any transaction (or one or more related transactions) pursuant to which any
“Person” (as such term is used in Sections 13(d) and 14(d) of the Act) is or
becomes the “Beneficial Owner” (as defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the total voting power represented by the Company’s outstanding
voting securities without regard to whether the Board has approved such
acquisition(s).

 

(e)                                  INVOLUNTARY TERMINATION.  “Involuntary
Termination” means any termination by the Company other than for Cause and the
Employee’s voluntary termination, upon 30 days prior written notice to the
Company, following (i) any reduction of the Employee’s base compensation, bonus
opportunity or benefits (other than equity or equity related benefits or
reductions made in connection with a general decrease in base salaries, bonus
opportunities or benefits, as applicable for most similarly situated executives
of the successor corporation); (ii) the Employee’s refusal to relocate to a
location more than 50 miles from the Company’s current location; (iii) any
action by the Company that results in a diminution in the Employee’s authority,
duties and responsibilities; (iv) a material breach by the Company of any of its
obligations hereunder and (v) any failure by a successor to assume and perform
the Company’s obligations hereunder.

 

5.                                       LIMITATION ON PAYMENTS.  To the extent
that any of the payments or benefits provided for in this Agreement or otherwise
to the Employee (collectively the “Payments”) constitute “parachute payments”
within the meaning of Section 280G of the Code and, but for this Section 5,
would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall be equal to the Reduced Amount.  The
“Reduced Amount” shall be either (x) the largest portion of the Payments that
would result in no portion of the Payments being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payments,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in the Employee’s receipt, on an
after-tax basis, of the greater amount of the Payments notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax.  If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order unless the Employee elects in writing a different order (provided,
however, that such election shall be subject to Company approval if made on or
after the effective date of the event that triggers the Payment): reduction of
cash payments; cancellation of accelerated vesting of Equity Awards; reduction
of employee benefits.  In the event that acceleration of

 

6

--------------------------------------------------------------------------------


 

vesting of Equity Awards is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the Employee’s Equity
Awards (i.e., earliest granted Equity Awards cancelled last) unless the Employee
elects in writing a different order for cancellation.

 

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Hostile Takeover or Change of Control
shall perform the foregoing calculations.  If the accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the Hostile Takeover or Change of Control, the Company shall
appoint a nationally recognized accounting firm to make the determinations
required hereunder.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.

 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Employee and the Company within fifteen (15) calendar days after the date on
which the Employee’s right to a Payment is triggered (if requested at that time
by the Employee or the Company) or such other time as requested by the Employee
or the Company.  If the accounting firm determines that no Excise Tax is payable
with respect to the Payments, either before or after the application of the
Reduced Amount, it shall furnish the Employee and the Company with an opinion
reasonably acceptable to the Employee that no Excise Tax will be imposed with
respect to such Payment.  Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Employee and the
Company.

 

6.                                       SUCCESSORS.  Any successor to the
Company (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets shall assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession.  The terms of this
Agreement and all of the Employee’s rights hereunder shall inure to the benefit
of, and be enforceable by, the Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

 

7.                                       NOTICE.  Notices and all other
communications contemplated by this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or when mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid. 
Mailed notices to the Employee shall be addressed to the Employee at the home
address which the Employee most recently communicated to the Company in
writing.  In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.

 

8.                                       MISCELLANEOUS PROVISIONS.

 

(a)                                  NO DUTY TO MITIGATE.  The Employee shall
not be required to mitigate the amount of any payment contemplated by this
Agreement (whether by seeking new employment or in any other manner), nor,
except as otherwise provided in this Agreement, shall any such payment be
reduced by any earnings that the Employee may receive from any other source.

 

7

--------------------------------------------------------------------------------


 

(b)                                 WAIVER.  No provision of this Agreement
shall be modified, waived or discharged unless the modification, waiver or
discharge is agreed to in writing and signed by the Employee and by an
authorized officer of the Company (other than the Employee).  No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

 

(c)                                  WHOLE AGREEMENT.  No agreements,
representations or understandings (whether oral or written and whether express
or implied) which are not expressly set forth in this Agreement have been made
or entered into by either party with respect to the subject matter hereof.  This
Agreement supersedes any agreement of the same title or concerning similar
subject matter dated prior to the date of this Agreement, including, without
limitation, the Prior Agreement, and by execution of this Agreement both parties
agree that any such predecessor agreement shall be deemed null and void.

 

(d)                                 CHOICE OF LAW.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without reference to conflict of laws
provisions.

 

(e)                                  SEVERABILITY.  If any term or provision of
this Agreement or the application thereof to any circumstance shall, in any
jurisdiction and to any extent, be invalid or unenforceable, such term or
provision shall be ineffective as to such jurisdiction to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining terms and provisions of this Agreement or the application of such
terms and provisions to circumstances other than those as to which it is held
invalid or unenforceable, and a suitable and equitable term or provision shall
be substituted therefor to carry out, insofar as may be valid and enforceable,
the intent and purpose of the invalid or unenforceable term or provision.

 

(f)                                    ARBITRATION.

 

(i)                                     Except as provided below, any
controversy or dispute which establishes a legal or equitable cause of action
(“Claim”) between the Employee and the Company arising out of, or relating to
Employee’s employment and/or this Agreement shall be submitted to final and
binding arbitration as the sole and exclusive remedy for such controversy or
dispute.   It is the parties’ intent that issues of arbitrability of any dispute
shall be decided by the Arbitrator.

 

(ii)                                  Regardless of whether the Federal
Arbitration Act would apply by operation of law, Employee and Company agree that
the right and duty to resolve any controversy or dispute by arbitration shall be
governed exclusively by the Federal Arbitration Act, as amended, and arbitration
shall take place according to the applicable rules of the American Arbitration
Association (“AAA”) in effect as of the date the demand for arbitration is
filed.  If for any reason the Federal Arbitration Act is found not to apply or
govern, this agreement to arbitrate shall be governed by applicable state law.

 

(iii)                               The arbitration shall take place before one
arbitrator.  Such arbitrator shall be provided through the AAA by mutual
agreement of the parties to the arbitration; provided that, absent such
agreement, the arbitrator shall be selected in accordance with the rules of AAA

 

8

--------------------------------------------------------------------------------


 

then in effect.  In either event, such arbitrator may not have any preexisting,
direct or indirect relationship with any party to the arbitration.

 

(iv)                              The arbitration shall be held at the office of
AAA nearest the Company facility to which Employee was assigned prior to the
dispute; provided, however, if such office is outside the state in which
Employee resides, Employee may cause the arbitration to be held within
Employee’s state of residence at a place mutually convenient to the parties
thereto and arbitrator.

 

(v)                                 The costs of arbitration  to be paid shall
not include any costs unique to arbitration, nor exceed the amount such person
would have had to pay in court costs had the matter been pursued in court.  The
Company shall be responsible for all other cost payable to AAA in connection
with the arbitration, including the cost and fees of the arbitrator.  The
arbitrator shall make such orders with respect to attorneys’ fees and other
costs and expenses related to the arbitration as provided by applicable law.

 

(vi)                              The award or decision of the arbitrator shall
be rendered in writing; shall be final and binding on the parties; and may be
enforced by judgment or order of a court  of competent jurisdiction.

 

(vii)                           The arbitrator shall have no authority to amend
or modify the terms and conditions of this Agreement, it being expressly
understood and agreed that the arbitrator shall have all such powers as a court
would have, sitting without a jury, to determine the validity and enforceability
of any of the provisions hereof.

 

(viii)                        Notwithstanding this Section (f), the Company and
the Employee shall have the right to seek from a court of competent jurisdiction
provisional non-monetary remedies including, but not limited to, temporary
restraining orders or preliminary injunctions before, during or after
arbitration to the extent such remedies are not available through arbitration or
cannot be obtained in a timely fashion through arbitration.  The Company and the
Employee need not await the outcome of the arbitration before seeking
provisional remedies.  Seeking any such remedies shall not be deemed to be a
waiver of such person’s right to compel arbitration.

 

(g)                                 LEGAL FEES AND EXPENSES.  The parties shall
each bear their own expenses, legal fees and other fees incurred in connection
with this Agreement.

 

(h)                                 NO ASSIGNMENT OF BENEFITS.  The rights of
any person to payments or benefits under this Agreement shall not be made
subject to option or assignment, either by voluntary or involuntary assignment
or by operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any action in violation of this
subsection (h) shall be void.

 

(i)                                     EMPLOYMENT TAXES.  All payments made
pursuant to this Agreement will be subject to withholding of applicable income
and employment taxes.

 

(j)                                     ASSIGNMENT BY COMPANY.  The Company may
assign its rights under this Agreement to an affiliate, and an affiliate may
assign its rights under this Agreement to another

 

9

--------------------------------------------------------------------------------


 

affiliate of the Company or to the Company; provided, however, that no
assignment shall be made if the net worth of the assignee is less than the net
worth of the Company at the time of assignment.  In the case of any such
assignment, the term “Company” when used in a section of this Agreement shall
mean the corporation that actually employs the Employee.

 

(k)                                  COUNTERPARTS.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together will constitute one and the same instrument.

 

[Signature page follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

CONCEPTUS, INC.

 

EMPLOYEE

 

 

 

By:

/s/ Gregory Lichtwardt

 

By:

/s/ Ulric E. Cote

 

 

 

Title:

Executive Vice President

 

 

Sept 12, 2008

 

11

--------------------------------------------------------------------------------